                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 LEE EVERETT NICHOLS,

                Plaintiff,

         v.                                            Case No. 18-cv-572-JPG-RJD

 ST. CLAIR COUNTY JAIL, RICHARD J.
 WATSON, MAJOR MCLAURIN, DR.
 LARSON, and NURSE DEBBRA,

                Defendants.

                                        JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with

prejudice.

DATED: July 8, 2019

                                           MARGARET M. ROBERTIE, Clerk of Court

                                           s/Tina Gray, Deputy Clerk


Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
